Name: Commission Regulation (EEC) No 3311/87 of 20 October 1987 fixing definitively the amount of aid for sunflower seed applicable before 1 October 1987 for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 11 . 87 Official Journal of the European Communities No L 315/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3311/87 of 20 October 1987 fixing definitively the amount of aid for sunflower seed applicable before 1 October 1987 for the 1987/88 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, in advance for the 1987/88 marketing year should be adjusted ; whereas the amount of that adjustment is fixed by Commission Regulation (EEC) No 2292/87 of 30 July 1987 fixing for the 1987/88 marketing year the abatement to be applied to the subsidy and the other consequences of the system of maximum guaranteed quantities for sunflower seed (8) ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Whereas, between 1 April and 7 July 1987 as regards sunflower seed, the provisional amounts of the aid valid from August to November 1987 took account of the target price and the monthly increases in that price either valid for the 1986/87 marketing year, or proposed by the Commission to the Council for the 1987/88 marketing year ; whereas the fixing of those amounts, carried out subject to Council decisions, was necessary in the absence of a Regulation fixing the target price and the Regulation fixing the monthly increases in the latter for the 1987/88 marketing year ; whereas Council Regulation (EEC) No 1890/87 of 2 July 1987 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture (3) introduced new agricultural conversion rates applicable from 1 August 1987 ; whereas, for the application of Article 6 of Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for purposes of the common agricul ­ tural policy (4), as last amended by Regulation (EEC) No 1636/87 (5), the amounts in national currency of the aids fixed in advance by the Regulations adopted before 7 July 1987, taking account of the agricultural conversion rates valid on the dates of their respective entries into force, should be adjusted by the new agricultural conversion rates for the months concerned ; Whereas Council Regulation (EEC) No 1917/87 (9) fixed the target and intervention prices for sunflower seed and whereas Council Regulation (EEC) No 1918/87 (,0) fixes the monthly increases in the target and intervention prices for sunflower seed ; Whereas, in accordance with Article 32a (4) of Commis ­ sion Regulation (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the application of the subsidy system for oil seeds (6), as last amended by Regu ­ lation (EEC) No 2294/87 F), the amount of the aid fixed Whereas, in the period from 8 July to 31 July 1987, the amount of the aid for sunflower seed was fixed subject to the amount to be deducted under the system of maximum guaranteed quantities ; whereas the amount of the aid was fixed for the Member States other than Spain and Portugal on the basis of the target price reduced, until 16 July 1987 by 5 % and thereafter by 10 % ; ( ! ) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 183 , 3 . 7 . 1987, p. 7 . (3) OJ No L 182, 3 . 7 . 1987, p. 4 . 4) OJ No L 164, 24 . 6 . 1985, p. 1 . 0 OJ No L 153, 13 . 6 . 1987, p. 1 . (6) OJ No L 266, 28 . 9 . 1983 , p. 1 . 0 OJ No L 209, 31 . 7 . 1987, p. 42 . (8) OJ No L 209, 31 . 7 . 1987, p. 43 . (9) OJ No L 183, 3 . 7. 1987, p . 14 . H OJ No L 183, 3 . 7. 1987, p. 16 . No L 315/2 Official Journal of the European Communities 5. 11 . 87 Whereas until 30 September 1987 the aid for sunflower seed is fixed subject to the standard quality for this seed for the 1987/88 marketing year on the coefficents of equi ­ valence for seed from non-member countries ; whereas Annex I to Commission Regulation No 225/67/EEC of 28 June 1967 on detailed rules for determining the world market price for oil seeds ('), as last amended by Regula ­ tion (EEC) No 2869/87 (2), sets these coefficients of equi ­ valence ; whereas the aid for the 1987/88 marketing year has been calculated on the basis of this cofficient between 1 April and 30 September 1987 ; Whereas the amounts of the aid valid provisionally for the seeds in question should therefore be confirmed or replaced and should be definitively fixed, HAS ADOPTED THIS REGULATION : Article 1 The amounts of the aid for sunflower seed fixed in advance for the months of July to November 1987 as set out in the Annexes to Commission Regulations (EEC) No 925/87 (3), (EEC) No 1020/87 (4), (EEC) No 1078/87 0, (EEC) No 1 122/87 (% (EEC) No 1216/87 0, (EEC) No 1280/87 (8), (EEC) No 1330/87(&gt;), (EEC) No 1403/87 (10), (EEC) No 1537/87 (u), (EEC) No 1 520/87 (12), (EEC) No 1 552/87 (13), (EEC) No 1634/87 (14), (EEC) No 1694/87 (15), (EEC) No 1796/87 (16), (EEC) No 1858/87 (17), (EEC) No 2004/87 (18), (EEC) No 2053/87 (19) and (EEC) No 2106/ 87 (20), fixing the amount of aid in the oil seeds sector are hereby replaced by the amounts set out in the tables in the Annex to this Regulation which are fixed definitively as from the date of entry into force of each of the Regula ­ tions in question . Article 2 The amounts of the aid for sunflower seed set out in the Annex to Commission Regulations (EEC) No 2217/87 (21 ), (EEC) No 2323/87 (22), (EEC) No 2395/87 (*) and (EEC) No 2476/87 (24), (EEC) No 2520/87 (25), (EEC) No 2579/ 87 (26), (EEC) No 2631 /87 (27), (EEC) No 2701 /87 (28), (EEC) No 2770/87 (w) and (EEC) No 2853/87 H are hereby confirmed. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 October 1987 For the Commission Frans ANDRIESSEN Vice-President (8) OJ No L 120, 8 . 5 . 1987, p . 48 . O OJ No L 125, 14 . 5 . 1987, p . 35. H OJ No L 133, 22 . 5 . 1987, p . 38 . (") OJ No L 143, 3 . 6 . 1987, p . 27. H OJ No L 142, 2. 6 . 1987, p . 22. H OJ No L 144, 4. 6 . 1987, p . 22 . H OJ No L 152, 12 . 6 . 1987, p . 21 . H OJ No L 158 , 18 . 6 . 1987, p. 26. H OJ No L 168 , 27 . 6 . 1987, p . 36 . H OJ No L 174, 1 . 7 . 1987, p . 56 . ( 18) OJ No L 188, 8 . 7 . 1987, p . 39 . (") OJ No L 192, 11 . 7. 1987, p . 34 . (20) OJ No L 196, 17 . 7 . 1987, p . 65 . (21 ) OJ No L 204, 25. 7 . 1987, p . 61 . (22) OJ No L 210, 1 . 8 . 1987, p . 41 . (23) OJ No L 218 , 7. 8 . 1987, p . 38 . H OJ No L 228 , 15 . 8 . 1987, p. 22. H OJ No L 238 , 21 . 8 . 1987, p. 17. H OJ No L 244, 28 . 8 . 1987, p . 14. (27) OJ No L 248 , 1 . 9 . 1987, p . 32 . H OJ No L 258 , 8 . 9 . 1987, p . 16 . H OJ No L 266, 17 . 9 . 1987, p . 21 . P) OI No L 272, 25. 9 . 1987, p . 21 . (') OJ No 136, 30 . 6 . 1967, p . 2919/67. (2) OJ No L 273 , 26 . 9 . 1987, p. 16 . (3) OJ No L 89, 1 . 4 . 1987, p. 28 . (4) OJ No L 95, 9 . 4 . 1987, p . 20 . O OJ No L 104, 16 . 4 . 1987, p . 27 . (*) OJ No L 109, 24 . 4 . 1987, p . 14 . h OJ No L 115, 1 . 5 . 1987, p . 38 . 5. 11 . 87 Official Journal of the European Communities No L 315/3 ANNEX AMOUNTS OF AID FOR SUNFLOWER SEED TABLE A Gross aids in the Member States of the Community as constituted at 31 December 1985 (') (ECU per 100 ko) Regulation (EEC) No Date of entry into force of aid Amounts of gross aid where fixed in advance for the months of August September October November 925/87 1 April 1987 35,980 1020/87 9 April 1987 36,118 \ 1 1078/87 16 April 1987 35,143 I II 1122/87 24 April 1987 34,447 II 1216/87 1 May 1987 34,513 34,513 1280/87 8 May 1987 34,264 34,264 1330/87 14 May 1987 34,456 34,456 I 1403/87 22 May 1987 34,264 34,264 \ 1537/87 28 May 1987 34,506 34,352 || 1520/87 2 June 1987 34,506 34,352 34,352 1552/87 4 June 1987 34,506 34,352 34,352 1634/87 12 June 1987 34,433 34,355 34,355 1694/87 18 June 1987 33,010 32,855 32,855 1796/87 27 June 1987 33,985 33,985 33,985 1858/87 1 July 1987 33,985 33,985 33,985 34,458 2004/87 8 July 1987 32,991 32,757 32,601 33,074 2053/87 11 July 1987 34,142 34,142 34,142 34,615 2106/87 17 July 1987 34,142 34,142 34,142 34,615 (') For seed harvested in Spain or Portugal , the amounts of the gross aid from 1 April 1987, where fixed in advance for the months of July to November 1987, are 3,440 ECU/ 100 kg and 0 ECU/ 100 kg respectively. No L 315/4 Official Journal of the European Communities 5 . 11 . 87 TABLE B Seed harvested and processed in the BLEU (Bfrs/Lfrs per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of August September October November 925/87 1 April 1987 1 733,22 1020/87 9 April 1987 1 739,82 II\ 1078/87 16 April 1987 1 693,18 \ 1122/87 24 April 1987 1 659,88 |\\ 1216/87 1 May 1987 1 663,04 1 663,04 Il 1280/87 8 May 1987 1 651,13 1 651,13 1330/87 14 May 1987 1 660,31 1 660,31 Il 1403/87 22 May 1987 1 651,13 1 651,13 \\ 1537/87 28 May 1987 1 662,71 1 655,34 II 1520/87 2 June 1987 1 663,44 1 655,34 1 655,34 1552/87 4 June 1987 1 663,44 1 655,34 1 655,34 1634/87 12 June 1987 1 659,95 1 655,48 1 655,48 1694/87 18 June 1987 1 591,93 1 583,73 1 583,73 1796/87 27 June 1987 1 638,53 1 637,78 1 637,78 1858/87 1 July 1987 1 624,78 1 629,42 1 628,67 1 651,40 2004/87 8 July 1987 1 576,54 1 570,12 1 561,78 1 584,52 2053/87 11 July 1987 1 632,41 1 637,00 1 636,26 1 658,99 2106/87 17 July 1987 1 632,41 1 637,00 1 636,26 1 658,99 5 . 11 . 87 Official Journal of the European Communities No L 315/5 TABLE C Seed harvested and processed in Denmark (Dkr per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of August September October November 313,61 314,83 Il 306,21 IIIl 300,06 \ Il 300,65 300,65 298,44 298,44 Il 300,14 300,14 II 298,44 298,44 I 300,58 299,22 300,58 299,22 299,22 300,58 299,22 299,22 299,94 299,25 299,25 287,36 285,99 285,99 295,98 295,98 295,98 294,29 294,29 294,29 298,43 285,42 283,33 281,93 286,07 295,69 295,69 295,69 299,84 295,69 295,69 295,69 299,84 925/87 1 April 1987 1020/87 9 April 1987 1078/87 16 April 1987 1122/87 24 April 1987 1216/87 1 May 1987 1280/87 8 May 1987 1330/87 14 May 1987 1403/87 22 May 1987 1537/87 28 May 1987 1520/87 2 June 1987 1552/87 4 June 1987 1634/87 12 June 1987 1694/87 18 June 1987 1796/87 27 June 1987 1858/87 1 July 1987 2004/87 8 July 1987 2053/87 11 July 1987 2106/87 17 July 1987 No L 315/6 Official Journal of the European Communities 5. 11 . 87 TABLE D Seed harvested and processed in Germany (DM per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of August September October November 925/87 1 April 1987 87,06 1020/87 9 April 1987 87,38 \ 1078/87 16 April 1987 85,12 \ 1122/87 24 April 1987 83,52 1216/87 1 May 1987 83,67 83,67 \ 1280/87 8 May 1987 83,09 83,09 \ 1330/87 14 May 1987 83,54 83,54 1403/87 22 May 1987 83,09 83,09 Il 1537/87 28 May 1987 83,65 83,30 1520/87 2 June 1987 83,54 83,30 83,30 1552/87 4 June 1987 83,54 83,30 83,30 1634/87 12 June 1987 83,37 83,30 83,30 1694/87 18 June 1987 80,08 79,84 79,84 1796/87 27 June 1987 82,33 82,45 82,45 1858/87 1 July 1987 82,32 82,33 82,45 83,58 2004/87 8 July 1987 80,01 79,49 79,25 80,38 2053/87 11 July 1987 82,68 82,70 82,81 83,94 2106/87 17 July 1987 82,68 82,70 82,81 83,94 5. 11 . 87 Official journal of the European Communities No L 315/7 TABLE E Seed harvested and processed in Greece (Dr per 100 kg) Amounts of final aid where fixed in advance for the months ofRegulation (EEC) No Date of entry into force of aid August 1 April 1987 9 April 1987 16 April 1987 24 April 1987 1 May 1987 8 May 1987 14 May 1987 22 May 1987 28 May 1987 September October November 3 600,73 3 557,31 I 3 538,39 3 504,35 I 3 519,95 3 519,95 3 519,95 3 519,95 3 519,95 3 520,48 3 520,48 3 254,57 3 254,57 3 432,25 3 432,25 3 411,48 3 393,19 3 453,89 3 190,92 3 143,23 3 203,93 3 439,68 3 421,54 3 482,25 3 439,68 3 421,54 3 482,25 II 925/87 1020/87 1078/87 1122/87 1216/87 1280/87 1330/87 1403/87 1537/87 1520/87 1552/87 1634/87 1694/87 1796/87 1858/87 2004/87 2053/87 2106/87 3 856,54 3 880,60 3 710,59 3 589,22 3 600,73 3 557,31 3 538,39 3 504,35 3 547,25 3 565,03 3 565,03 3 552,17 3 301,31 3 450,55 3 447,37 3 270,75 3 475,26 3 475,26 2 June 1987 4 June 1987 12 June 1987 18 June 1987 27 June 1987 1 July 1987 8 July 1987 11 July 1987 17 July 1987 No L 315/8 Official Journal of the European Communities 5. 11 . TABLE F Seed harvested in Spain and processed in other Member States (') (Pta per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of August September October November 925/87 1 April 1987 4 137,33 1020/87 9 April 1987 4 160,14 \ 1078/87 16 April 1987 3 999,00 I I 1122/87 24 April 1987 3 883,96 \ \ 1216/87 1 May 1987 3 894,87 3 894,87 I 1280/87 8 May 1987 3 815,23 3 815,23 1330/87 14 May 1987 3 847,37 3 847,37 I 1403/87 22 May 1987 3 815,23 3 815,23 \ 1537/87 28 May 1987 3 883,61 3 858,07 1520/87 2 June 1987 3 897,61 3 858,07 3 858,07 1552/87 4 June 1987 3 897,61 3 858,07 3 858,07 1634/87 12 June 1987 3 885,56 3 858,57 3 858,57 1694/87 18 June 1987 3 650,68 3 609,81 3 609,81 I 1796/87 27 June 1987 3 839,31 3 824,91 3 824,91 1858/87 1 July 1987 3 872,46 3 839,31 3 824,91 3 897,86 2004/87 8 July 1987 3 711,66 3 638,45 3 597,46 3 670,40 2053/87 11 July 1987 3 897,86 3 864,99 3 850,71 3 923,66 2106/87 17 July 1987 3 897,86 3 864,99 3 850,71 3 923,66 (') The amount of the final aid for seed harvested and processed in Spain , where fixed in advance for the months of August to November 1987, is Pta 530,49/kg. 5- H - °7 Official Journal of the European Communities No L 315/9 TABLE G Compensatory aid in Spain (Pta per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of compensatory aid where fixed in advance for the months of August September October November 925/87 1 April 1987 4 091,45 I 1020/87 9 April 1987 4 105,44 Il II 1078/87 16 April 1987 3 942,48 || II 1122/87 24 April 1987 3 828,35 ||Il 1216/87 1 May 1987 3 840,23 3 840,23 1280/87 8 May 1987 3 761,52 3 761,52 \ I 1330/87 14 May 1987 3 790,99 3 790,99 IIII 1403/87 22 May 1987 3 757,51 3 757,51 IlII 1537/87 28 May 1987 3 825,44 3 799,90 II 1520/87 2 June 1987 3 839,44 3 799,90 3 799,90 1552/87 4 June 1987 3 840,33 3 800,80 3 797,23 1634/87 12 June 1987 3 828,94 3 801,95 3 800,15 I 1694/87 18 June 1987 3 591,80 3 550,94 3 549,58 I 1796/87 27 June 1987 3 781,50 3 767,10 3 763,90 1858/87 1 July 1987 3 814,65 3 781,50 3 763,90 3 836,84 2004/87 8 July 1987 3 655,78 3 582,58 3 538,42 3 611,36 2053/87 11 July 1987 3 843,35 3 810,48 3 793,93 3 866,88 2106/87 17 July 1987 3 843,80 3 810,93 3 795,29 3 868,23 No L 315/ 10 Official Journal of the European Communities 5. 11 . 87 TABLE H Seed harvested and processed in France (FF per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of August September October November . 925/87 1 April 1987 263,31 1020/87 9 April 1987 264,39 ||Il 1078/87 16 April 1987 256,77 l l 1122/87 24 April 1987 251,33 || 1216/87 1 May 1987 251,84 251,84 II 1280/87 8 May 1987 249,90 249,90 Il 1330/87 14 May 1987 251,40 251,40 II 1403/87 22 May 1987 249,90 249,90 1537/87 28 May 1987 251,79 250,59 II 1520/87 2 June 1987 252,34 250,59 250,59 I 1552/87 4 June 1987 252,34 250,59 250,59 1634/87 12 June 1987 251,77 250,61 250,61 1694/87 18 June 1987 240,69 238,88 238,88 1796/87 27 June 1987 248,28 247,72 247,72 1858 /87 1 July 1987 247,10 246,80 246,23 249,77 2004/87 8 July 1987 239,30 237,14 235,30 238,84 2053/87 11 July 1987 248,33 248,03 247,47 251,01 2106/87 17 July 1987 248,33 248,03 247,47 251,01 5 . 11 . 87 Official Journal of the European Communities No L 315/ 11 TABLE I Seed harvested and processed in Ireland ( £ Irl per 100 kg) Regulation (EEC) No Date of entry into force of aid 925/87 1 April 1987 1020/87 9 April 1987 1078/87 16 April 1987 1122/87 24 April 1987 1216/87 1 May 1987 1280/87 8 May 1987 1330/87 14 May 1987 1403/87 22 May 1987 1537/87 28 May 1987 1520/87 2 June 1987 1552/87 4 June 1987 1634/87 12 June 1987 1694/87 18 June 1987 1796/87 27 June 1987 1858/87 1 July 1987 2004/87 8 July 1987 2053/87 11 July 1987 2106/87 17 July 1987 Amounts of final aid where fixed in advance for the months of August September October November 29,176 29,297 I 28,443 \ I 27,833 l 27,891 27,891 \ l 27,673 27,673 I I 27,999 27,999 \ I 27,832 27,832 I I 28,042 27,909 \ l 28,079 27,909 27,909 l 28,079 27,909 27,909 28,016 27,91 1 27,911 II 26,785 26,611 26,611 II 27,628 27,590 27,590 27,466 27,463 27,426 27,819 26,598 26,390 26,213 26,606 27,604 27,600 27,563 27,956 27,604 27,600 27,563 27,956 No L 315/ 12 Official Journal of the European Communities 5. 11 . 87 TABLE J Seed harvested and processed in Italy (Lit per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of August September October November 925/87 1 April 1987 56 645 1020/87 9 April 1987 56 872 \ \ 1078/87 16 April 1987 55 267 \ I 1122/87 24 April 1987 54 121 \ I 1216/87 1 May 1987 54 230 54 230 I 1280/87 8 May 1987 53 820 53 820 Il 1330/87 14 May 1987 53 660 53 660 II 1403/87 22 May 1987 53 339 53 339 1537/87 28 May 1987 53 744 53 486 1520/87 2 June 1987 53 590 53 486 53 486 1552/87 4 June 1987 53 590 53 486 53 486 1634/87 12 June 1987 53 467 53 491 53 491 1694/87 18 June 1987 51 075 50 982 50 982 1796/87 27 June 1987 52 714 52 872 52 872 1858/87 1 July 1987 52 394 52 238 52 396 53 152 2004/87 8 July 1987 50 706 50 142 50 046 50 801 2053/87 11 July 1987 52 661 52 506 52 663 53 418 2106/87 17 July 1987 52 661 52 506 52 663 53 418 ¢5 - 11 - «7 Official Journal of the European Communities No L 315/ 13 TABLE K Seed harvested and processed in the Netherlands (Fl per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of August September October November 925/87 1 April 1987 97,58 1020/87 9 April 1987 97,93 Il I 1078/87 16 April 1987 95,41 IlIIII 1122/87 24 April 1987 93,60 IIII 1216/87 1 May 1987 93,77 93,77 Ill 1280/87 8 May 1987 93,13 93,13 \ II 1330/87 14 May 1987 93,63 93,63 IIII 1403/87 22 May 1987 93,13 93,13 IIII 1537/87 28 May 1987 93,76 93,36 Ill 1520/87 2 June 1987 93,64 93,36 93,36 l 1552/87 4 June 1987 93,64 93,36 93,36 I 1634/87 12 June 1987 93,45 93,37 93,37 II 1694/87 18 June 1987 89,75 89,48 89,48 II 1796/87 27 June 1987 92,28 92,41 92,41 1858/87 1 July 1987 91,54 91,54 91,66 92,93 2004/87 8 July 1987 88,92 88,30 88,02 89,29 2053/87 11 July 1987 91,95 91,95 92,08 93,34 2106/87 17 July 1987 91,95 91,95 92,08 93,34 No L 315/ 14 Official Journal of the European Communities 5 . 11 . 87 TABLE L Seed harvested in Portugal and processed in the Community as constituted at 31 December 1985 (' (Esc per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of August September October November 925/87 1 April 1987 6 998,05 1020/87 9 April 1987 7 023,27 \ 1078/87 16 April 1987 6 845,07 I 1122/87 24 April 1987 6 717,86 \ 1216/87 1 May 1987 6 729,93 6 729,93 || 1280/87 8 May 1987 6 684,42 6 684,42 \\  1330/87 14 May 1987 6 719,51 6 719,51 1403/87 22 May 1987 6 684,42 6 684,42 1537/87 28 May 1987 6 695,02 6 666,59 \ 1520/87 2 June 1987 6 708,94 6 666,59 6 666,59 1552/87 4 June 1987 6 708,94 6 666,59 6 666,59 1634/87 12 June 1987 6 695,51 6 667,14 6 667,14 1694/87 18 June 1987 6 433,88 6 390,19 6 390,19 1796/87 27 June 1987 6 613,14 6 598,83 6 598,83 1858/87 1 - July 1987 6 616,85 6 571,51 6 557,19 6 638,42 2004/87 8 July 1987 6 434,28 6 342,96 6 298,54 6 379,77 2053/87 11 July 1987 6 645,68 6 600,73 6 586,53 6 667,76 2106/87 17 July 1987 6 645,68 6 600,73 6 586,53 6 667,76 C) The amount of the final aid for seed harvested and processed in Portugal , where fixed in advance for the months of August to November 1987, is Esc 0/ 100 kg. 5. 11 . 87 Official Journal of the European Communities No L 315/ 15 TABLE M Seed harvested in Portugal and processed in Spain (Esc per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of August September October November 925/87 1 April 1987 7 232,75 I 1020/87 9 April 1987 7 258,82 I IIII 1078/87 16 April 1987 7 074,64 \ II 1122/87 24 April 1987 6 943,17 \ II 1216/87 1 May 1987 6 955,63 6 955,63 I 1280/87 8 May 1987 6 908,60 6 908,60 I II 1330/87 14 May 1987 6 944,87 6 944,87 I II 1403/87 22 May 1987 6 908,60 6 908,60 II 1537/87 28 May 1987 6 919,56 6 890,17 1520/87 2 June 1987 6 933,94 6 890,17 6 890,17 1552/87 4 June 1987 6 933,94 6 890,17 6 890,17 1634/87 12 June 1987 6 920,07 6 890,75 6 890,75 II 1694/87 18 June 1987 6 649,65 6 604,50 6 604,50 1796/87 27 June 1987 6 834,93 6 820,14 6 820,14 1858/87 1 July 1987 6 838,76 6 791,90 6 777,1 1 6 861,06 2004/87 8 July 1987 6 650,08 6 555,69 6 509,78 6 593,73 2053/87 11 July 1987 6 868,57 6 822,10 6 807,43 6 891,38 2106/87 17 July 1987 6 868,57 6 822,10 6 807,43 6 891,38 No L 315/ 16 Official Journal of the European Communities 5 . 11 . 87 TABLE N Compensatory aid in Portugal (Esc per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of compensatory aid where fixed in advance for the months of August September October November 925/87 1 April 1987 6 967,74 1020/87 9 April 1987 6 987,14 \ \ 1078/87 16 April 1987 6 807,74 Il\ 1122/87 24 April 1987 6 681,13 I II 1216/87 1 May 1987 6 693,83 6 693,83 II 1280/87 8 May 1987 6648,94 6648,94 1330/87 14 May 1987 6 682,26 6 682,26 Il 1403/87 22 May 1987 6 646,29 6 646,29 Il 1537/87 28 May 1987 6 656,60 6 628,16 \ 1520/87 2 June 1987 6 670,51 6 628,16 6 628,16 1552/87 4 June 1987 6 671,10 6 628,75 6 626,40 1634/87 12 June 1987 6 658,1 1 6 629,74 6 628,55 1694/87 18 June 1987 6 394,98 6 351,29 6 350,40 1796/87 27 June 1987 6 574,96 6 560,64 6 558,52 1858/87 1 July 1987 6 578,66 6 533,32 6 516,89 6 598,1 1 2004/87 8 July 1987 (') 6 397,37 6 306,05 6 259,54 6 340,76 2053/87 11 July 1987 (') 6 609,67 6 564,72 6 549,02 6 630,25 2106/87 17 July 1987 (') 6 609,97 6 565,02 6 549,92 6 631,15 t1 ) Special aid 5 - 11 - 87 Official Journal of the European Communities No L 315/ 17 TABLE O Seed harvested and processed in the United Kingdom ( £ per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of August September October November 925/87 1 April 1987 21,276 1020/87 9 April 1987 21,386 \ \ 1078/87 16 April 1987 20,778 I \ 1122/87 24 April 1987 20,230 \ 1216/87 1 May 1987 20,282 20,282 \ 1280/87 8 May 1987 20,241 20,241 I 1330/87 14 May 1987 20,390 20,390 \ 1403/87 22 May 1987 20,241 20,241 l 1537/87 28 May 1987 20,429 20,309 1520/87 2 June 1987 20,429 20,309 20,309 1552/87 4 June 1987 20,429 20,309 20,309 1634/87 12 June 1987 20,373 20,312 20,312 1694/87 18 June 1987 19,264 19,143 19,143 1796/87 27 June 1987 20,024 20,024 20,024 1858/87 1 July 1987 19,699 19,699 19,699 20,010 2004/87 8 July 1987 18,908 18,721 18,597 18,907 2053/87 11 July 1987 19,824 19,824 19,824 20,135 2106/87 17 July 1987 19,979 19,979 19,979 20,290